393 Mich. 682 (1975)
227 N.W.2d 784
ANN ARBOR TOWNSHIP
v.
STATE TAX COMMISSION
Docket No. 55744, (Calendar No. 16).
Supreme Court of Michigan.
Argued March 6, 1975.
Decided April 7, 1975.
Reading & Etter (by John L. Etter), for plaintiff Townships and City of Ypsilanti.
Allan W. Grossman, for plaintiff City of Saline.
Robert E. Guenzel, Corporation Counsel, for plaintiff Washtenaw County.
R. Bruce Laidlaw, Chief Assistant City Attorney, for plaintiff City of Ann Arbor.
*684 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Richard R. Roesch and Lawrence W. Morgan, Assistants Attorney General, for defendant State Tax Commission.
M.S. COLEMAN, J.
Plaintiffs appeal an order of the State Tax Commission (STC) regarding its equalization of property tax assessments in Washtenaw County. Adhering to the decision in Cooper Twp v State Tax Commission, 393 Mich 58; 222 NW2d 900 (1974), we vacate the STC order and remand to the Tax Tribunal for further proceedings.
FACTS
On April 24, 1972, the Washtenaw County Board of Commissioners equalized the value of real property in the county.[1] The Supervisor of Ypsilanti Township petitioned the STC for a review of this action[2] saying in part that it created "non-uniformity of the tax burden between classes of property and communities within the county". The STC accepted the "appeal from the 1972 equalization of Washtenaw County" on May 8, 1972.
The STC surveyed property in Washtenaw County. This study resulted in preliminary findings increasing the equalized value of every county unit except Ypsilanti Township. A hearing was set for August 7, 1973. Representatives of the newly aggrieved cities and townships had an opportunity to present evidence regarding the equalization of Washtenaw County by the STC. The hearing was continued to September 17.
*685 The Commission's final order was signed October 10, 1973. It briefly recited the chronology. It said the STC staff "reviewed the statements made by the supervisors at the hearings". There was a "field check" made of some units "after which the report was prepared showing some revision of valuation in some of the units from the preliminary findings". "After reviewing the whole file and the voluminous material" in its possession, the STC "adopted a resolution determining the equalized valuation of the several townships and cities of Washtenaw County".
The Court of Appeals denied plaintiffs' application for leave to appeal and their application for rehearing.
DISCUSSION
I.
Cooper Twp concerned, as does the instant case, an appeal of equalization action taken by the county board of commissioners. The STC's final order in Cooper Twp failed to meet the requirements of MCLA 209.102; MSA 7.632[3] and on remand we directed the STC to comply with this *686 provision. The order in this case is likewise flawed and requires a remedial remand.
The STC was also required by Cooper Twp to "conduct the equalization hearing under the relevant provisions of the Administrative Procedures Act, MCLA 24.271-24.287; MSA 3.560(171)-3.560(187)". The form and substance of a "final decision or order of an agency in a contested case" are detailed by MCLA 24.285; MSA 3.560(185).[4] These requirements were not met in this case.[5]
In Cooper Twp we remanded the matter to the newly created Tax Tribunal. MCLA 205.701-205.779; MSA 7.650(21)-7.650(79). Although we expressly gave "no consideration * * * to the practices and procedures of the Tax Tribunal" we did remand to that body "for further proceedings in conformity with this opinion".
We cannot pass judgment on how the Tax Tribunal conducts its proceedings until we have such proceedings before us. However, MCLA 205.721; MSA 7.650(21) states that the Tribunal "is a quasi-judicial agency". As such, we would expect it to *687 conform to procedures applicable to other such agencies.
II.
Plaintiffs have raised another question concerning equalization. Noting that the constitutional goal in taxation is uniformity,[6] plaintiffs argue that the STC subordinated that principle by denying the relevancy of evidence concerning the equalization results and practices in other counties.
In Allied Supermarkets, Inc v Detroit, 391 Mich 460; 216 NW2d 755 (1974), we said that the "process of equalization is designed to enhance the goal of uniformity". That goal is achieved by both intra-[7] and inter-[8]county equalization, by uniformity within and between the counties.[9]
*688 The STC's final order in this case intended to achieve uniformity within Washtenaw County. However, its final order resulted in an increase in the state equalized valuation of Washtenaw County.[10] In attempting to achieve uniformity within counties, it must be remembered that uniformity should also be maintained between counties. In balancing the one scale the other should not be unbalanced.
Remand to the Tax Tribunal for further proceedings consistent with this opinion.
T.G. KAVANAGH, C.J., and T.M. KAVANAGH, SWAINSON, WILLIAMS, LEVIN, and J.W. FITZGERALD, JJ., concurred with M.S. COLEMAN, J.
*689 NOTE: Where possible, a syllabus (headnote), such as this, will be released at the time the opinion is released. This syllabus is not a part of the opinion of the Court but has been written by the Supreme Court Reporter as a summary of the case for the convenience of readers. See United States v Detroit Lumber Company, 200 US 321, 337; 26 S Ct 282; 50 L Ed 499 (1906).
NOTES
[1]  See MCLA 211.34(1); MSA 7.52(1) and MCLA 209.5; MSA 7.605.
[2]  See MCLA 211.34(2); MSA 7.52(2).
[3]  This section requires in part:

"In appeals to the state tax commission, the decisions of the commission shall be upon a form prescribed by the commission which shall state the facts constituting the commission's finding of true cash value, the proportion thereof at which assessments in the local assessing district are made, and which of the 3 commonly accepted valuation approaches were used in the determination of true cash value. The order shall be signed by the commissioners concurring therein. A commissioner may, in writing, dissent from any order so entered. If a party desires a stenographic record of an appeal hearing, said party must bear the expense of the stenographer and the transcript of the record. All decisions shall be filed in the office of the state tax commission and shall be mailed or delivered to a party or his legal representative."
[4]  "A final decision or order of an agency in a contested case shall be made, within a reasonable period, in writing or stated in the record and shall include findings of fact and conclusions of law. Findings of fact shall be based exclusively on the evidence and on matters officially noticed. Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting them. If a party submits proposed findings of fact which would control the decision or order, the decision or order shall include a ruling upon each proposed finding. Each conclusion of law shall be supported by authority or reasoned opinion. A decision or order shall not be made except upon consideration of the record as a whole or such portion thereof as may be cited by any party to the proceeding and as supported by and in accordance with the competent, material and substantial evidence. A copy of the decision or order shall be delivered or mailed forthwith to each party and to his attorney of record."
[5]  MCLA 24.211; MSA 3.560(111) says the APA "shall not be construed to repeal additional requirements imposed by law". The basic form for an order is set by MCLA 24.285. MCLA 209.102 additionally requires that certain specific items be covered. The two provisions go together.
[6]  Const 1963, art 9, § 3 reads:

"The legislature shall provide for the uniform general ad valorem taxation of real and tangible personal property not exempt by law. The legislature shall provide for the determination of true cash value of such property; the proportion of true cash value at which such property shall be uniformly assessed, which shall not, after January 1, 1966, exceed 50 percent; and for a system of equalization of assessments. The legislature may provide for alternative means of taxation of designated real and tangible personal property in lieu of general ad valorem taxation. Every tax other than the general ad valorem property tax shall be uniform upon the class or classes on which it operates."
[7]  See MCLA 211.34; MSA 7.52.
[8]  See MCLA 209.1-209.8; MSA 7.601-7.608. The state board of equalization was abolished and its authority, powers, duties and functions transferred to the STC. See MCLA 16.186; MSA 3.29(86) and MCLA 16.103(c); MSA 3.29(3)(c).
[9]  Our decision of In re Appeal of General Motors Corp, 376 Mich 373; 137 NW2d 161 (1965) said it is

"the purpose of these procedures to adjust or correct all of the different modes of assessment to achieve uniformity among governmental units within a county and uniformity among all of the counties of the State. School District No. 9, Pittsfield Township, Washtenaw County, v. Washtenaw County Board of Supervisors, 341 Mich 388, 405 [67 NW2d 165 (1954)], and Calumet & Hecla, Inc., v. Township of Allouez, 363 Mich 671 [110 NW2d 585 (1961)]."
[10]  MCLA 211.34; MSA 7.52 permits the STC to equalize county valuation. If the Commission

"decides that the valuations of the county have been improperly equalized, it shall proceed to make deductions from, or additions to, the valuations of the respective townships, cities or school districts as may be deemed proper, and in so doing the commission shall have the same powers as the board of commissioners had in the first instance. Any such deductions or additions shall decrease or increase the state equalized valuation of the local unit affected thereby and the total state equalized valuation of the county."